Citation Nr: 1710955	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-45 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service exposure to herbicides.

2.  Entitlement to service connection for prostate cancer residuals, status post radical prostatectomy, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for right great toe/right foot injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in his December 2015 VA Form 9.  However, in a subsequent communication received in January 2017, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for erectile dysfunction and right great toe/right foot injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Medical evidence shows current diagnoses of diabetes mellitus, type II and prostate cancer.

2.  Resolving reasonable doubt in favor of the Veteran, he was present in the Republic of Vietnam during active service; therefore, in-service exposure to herbicide agents is presumed.

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a full grant of the claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he developed diabetes mellitus, type II, and prostate cancer due to exposure to herbicide agents during active service, which included visitation to the Republic of Vietnam (Vietnam).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, service connection may be granted on a presumptive basis for certain specified diseases, including diabetes mellitus, type II and prostate cancer, as due to herbicide agent exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). 

A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In this case, the Veteran's personnel records do not indicate that he served within the land borders of Vietnam; however, he provided evidence, to include statements from fellow veterans who served with him aboard the U.S.S. Hancock that the Board finds credible indicating that he did, in fact, have reason to make visitation to Vietnam as part of his duties that would not necessarily have required written orders or specified assignment.  The records indicate that between 1970 and 1972, the Veteran worked in Material Control.  The Veteran contends that on at least two occasions during that period he was directed to fly into DaNang to pick up critical parts to keep the squadron aircraft in operational condition.  See December 2010 Statement in Support of Claim.  The buddy statements corroborate his statements.

One individual indicated he served with the Veteran as a squadron maintenance officer.  The Veteran was his supply representative and directly responsible for locating and acquiring aircraft supplies and parts when needed and wherever he could locate them.  The fellow veteran indicated that aircraft would periodically divert to DaNang DAG South Vietnam when the aircraft could not land on the aircraft carrier (U.S.S. Hancock) due to battle damage or mechanical problems and the Veteran would go to DaNang, locate parts and supplies, get repairs completed and return to the ship.  The fellow veteran noted it was "not unusual or additional duty requiring special orders but was part of their normal daily work assignment and was done whenever needed." 

The other veteran indicated he was the Veteran's Supervising Officer.  He stated that no aircraft carriers ever entered a Vietnam port because there were no facilities large enough to accommodate them between 1964 and 1972.  However, the individual explained there was vigorous traffic of personnel and equipment in support of repairs to battle damaged aircraft and routine maintenance of aircraft.  He reported that the Veteran made "many trips ashore in search of, or in delivering parts urgently needed in both shipboard and shore based maintenance operations."  It was noted that transportation of maintenance personnel and equipment usually involved very quick responses and rarely involved orders or other forms of written authorization

The Board finds that both the Veteran and the authors of the buddy statements are competent to discuss facts or circumstances concerning their experiences during active service, including their reports of visitations to Vietnam as part of their duties.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the accounts of both the Veteran and the authors of the buddy statement are inherently credible when considered with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

While there is nothing that can corroborate the Veteran's statements or the corroborating buddy statements regarding the Veteran's presence within Vietnam during active service, there is also nothing that specifically contradicts such statements, which have been found to be inherently credible.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that he actually set foot within the land borders of Vietnam during active service, see Haas, 525 F.3d 1168; therefore, entitlement to service connection for diabetes mellitus, type II and for prostate cancer are granted on a presumptive basis.  38 U.S.C.A. §§ 1116(a), 5107(b); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e); Gilbert, 1 Vet. App. 49.
ORDER

Service connection for diabetes mellitus, type II, is granted.

Service connection for prostate cancer is granted.


REMAND

The Board regrets additional delay, but finds further development of the record is necessary before final adjudication of the remaining claims.

The Veteran indicates he has had erectile dysfunction since retirement from service, but first sought treatment in 1997.  He also indicated that since his radical prostatectomy in May 2009, he has been unable to achieve an erection despite multiple attempts at treatment.  See Dr. T. December 2009 Progress Note.  

Regarding his great right toe, the Veteran sustained an in-service injury to the toe in 1969 when an aircraft tow bar fell on his foot.  Although wearing steel toed shoes, he explained, the tow bar smashed his toe by pressing the steel into his foot.  See October 2010 claim.  Treatment records show initial treatment for pain in the right great toe in June 2004.  At that time, the Veteran indicated having experienced pain since his in-service injury.  Later treatment records identify severe onychomycosis, onychcriptosis, and malformed, dystrophic, mycotic right hallux nail.  At a VA examination in October 2015, the Veteran explained that after the injury in service, he went to sick bay and they drained the subungual hematoma, but since that time his toenail had "grown weird and turned black."  He stated his toenail grew thick and caused pain in his foot.  The Veteran is competent to report such symptoms as they are observable by him as a lay person.  The VA examiner opined that there was no chronicity of treatment and therefore, it was less likely than not that the Veteran's current toenail issues were related to his in-service injury.  

Of note, in his September 2015 Form 9, the Veteran indicated that his claim for service connection included persistent arthritis in the right great toe.  Evidence, to include on the October 2015 VA examination report, indicates the Veteran does have degenerative changes in his right great toe.

Given the above, the Board finds it appropriate to seek an opinion as to the likely etiology of the Veteran's erectile dysfunction, given evidence of a current disability and an indication that it may be related to service or have been caused or aggravated by a disability that is now service connected, specifically prostate cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, an addendum opinion should be sought to address the Veteran's contentions regarding arthritis, considered a chronic disability for VA purposes, in the right great toe and to ensure an etiology opinion is of record for the Board's review that takes into account the Veteran's competent lay statements regarding continuity of symptoms.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate updated VA treatment records with the electronic claims file.

2.  Obtain a medical opinion from an appropriate VA examiner regarding the etiology of the Veteran's diagnosed erectile dysfunction.  The claims file must be provided to the examiner.   

The Veteran has indicated that he has had erectile dysfunction since retirement from military service and, despite treatment, has not been able to achieve erection following the radical prostatectomy performed in May 2009 to treat his now service-connected prostate cancer.

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the claims file, to include medical records and lay statements, the examiner should offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction had onset in service or was caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include prostate cancer.  An opinion regarding both causation and aggravation must be rendered.
A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  Refer the Veteran's VA claims file to the VA examiner who conducted the October 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's right great toe/right foot injury residuals, to include arthritis.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the claims file, to include medical records and lay statements, the examiner should offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that arthritis or any other disability or abnormality of the right great toe had onset in service, to include as due to being injured in November 1969 by a falling aircraft tow bar.

The examiner is reminded that the Veteran is competent to report pain in his toe and that the nail has grown thick and discolored.

A complete rationale must be provided for any opinion expressed.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

4.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


